Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein the Langmuir constant indicating an extent of the contaminate binding affinity of the solid solution aluminum doped nanoparticles is greater than 1” is not supported by the specification for anions other than phosphate anions. Table 2 on page 22 of the instant specification discloses Langmuir Constant for aluminum doped magnetic nanoparticles to be greater than 1 for phosphate anions. However, specification does not disclose whether the Langmuir constant is greater than 1 for all other anions.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hazardous Materials 173 (2010) 102–109 (hereinafter referred as “Zhao”).
Regarding claim 1, Zhao teaches a method comprising forming contaminate-adsorbed nanoparticles from dispersion of aluminum-doped nanoparticles and a contaminate; and applying a magnetic field to at least a portion of the contaminate-adsorbed nanoparticles (abstract, Scheme 1, paragraphs 2.1, 2.2, 2.3). The aluminum-doped nanoparticles are dispersed in contaminated water, and therefore is a solid solution. Furthermore, addition of nanoparticles as solids or as a mixture of solids and a solvent would have been an obvious matter of choice to one of ordinary skill in the art based on means of adding the nanoparticles to the liquid to be purified. For example, pumping nanoparticles to a source of contaminant can be accomplished by having nanoparticles in a solid solution form which would inherently be easier to pump compared to solid nanoparticles.
Regarding claim 3, Zhao discloses adsorption capacity of greater than 50 mg/g based on the Langmuir model (refer table 1).
Regarding claim 4, Zhao teaches introducing the aluminum-doped nanoparticles to a fluid comprising the contaminate; wherein forming the contaminate-adsorbed nanoparticles comprises dispersing at least a portion of the aluminum-doped nanoparticles in the fluid; and wherein applying the magnetic field comprises applying the magnetic field to the fluid, which segregates at least a portion of the contaminate-adsorbed nanoparticles (abstract, Scheme 1, paragraphs 2.1, 2.2, 2.3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of US 7622423 (hereinafter referred as “Hu”).
Regarding claim 2, Zhao teaches limitations of claim 4 as set forth above. Zhao does not disclose that the Langmuir constant indicating an extent of the contaminate binding affinity of the solid solution aluminum-doped nanoparticles is greater than 1. 
Hu teaches a method of making aluminum doped magnetic nanoparticles that is used to adsorb contaminants from wastewater, the magnetic nanoparticles are separated using magnetic field after adsorbing contaminants from wastewater, and desorbed for reuse (abstract, fig. 1, C4). Hu further discloses that adsorption capacity of the nanoparticles can be promoted by doping certain amount of aluminum (C7/L54-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the amount of doping of aluminum on the magnetic nanoparticles of Zhao as taught by Hu to achieve desired removal efficiency.
Regarding claim 5, Zhao teaches limitations of claim 4 as set forth above. Zhao does not disclose removing at least a portion of the contaminate-adsorbed nanoparticles from the fluid; and regenerating at least a portion of the contaminate-adsorbed nanoparticles into regenerated solid solution aluminum-doped nanoparticles; wherein the solid solution aluminum-doped nanoparticles prior to regenerating have an initial contaminate removal efficacy; and wherein the regenerated solid solution aluminum-doped nanoparticles have a regenerated contaminate removal efficacy that is at least 70% of the initial contaminate removal efficacy.
Hu teaches a method of making aluminum doped magnetic nanoparticles that is used to adsorb contaminants from wastewater, the magnetic nanoparticles are separated using magnetic field after adsorbing contaminants from wastewater, and desorbed for reuse (abstract, fig. 1, C4). Hu also discloses that adsorption capacity remained almost unchanged after undergoing at least six cycles (C7/L63-C8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhao to include steps of removing at least a portion of the contaminate-adsorbed nanoparticles from the fluid; and regenerating at least a portion of the contaminate-adsorbed nanoparticles into regenerated solid solution aluminum-doped nanoparticles; wherein the solid solution aluminum-doped nanoparticles prior to regenerating have an initial contaminate removal efficacy; and wherein the regenerated solid solution aluminum-doped nanoparticles have a regenerated contaminate removal efficacy that is at least 70% of the initial contaminate removal efficacy to enable removal of contaminants without producing any sludge by reusing the adsorbents.
Claim(s) 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Hu as applied to claim 5 above, and further in view of Chemical Engineering Journal 210 (2012) 143–149 (hereinafter referred as “Freitas de Sousa”).
Regarding claim 6, modified Zhao teaches limitations of claim 5 as set forth above. Zhao discloses that the aluminum particles are synthesized from a mixture of ferric salt, ferrous salt, and aluminum salt with a basic solution including sodium hydroxide (refer paragraph 2.1 and 2.2). The nanoparticles have maximum contaminate capacity of greater than 50 mg/g based on the Langmuir model (refer abstract).
Zhao discloses removal of fluoride from water/wastewater using the nanoparticles. Zhao does not disclose that the contaminate is selected from a group consisting of biochemical oxygen demand (BOD), chemical oxygen demand (COD), total suspended solids (TSS), total dissolved solids (TDS), fat-oil-grease (FOG), total Kjeldahl nitrogen (TKN), total phosphates (TP), a phosphorus species, suspended solids, dissolved solids, a fat, an oil, a grease, and a combination thereof. 
Freitas de Sousa teaches adsorption of phosphate using mesoporous spheres containing iron and aluminum oxide (abstract), and discloses that the spheres provides a large specific surface area and to obtain high phosphate adsorption capacity (Abstract).
It would have been obvious to one of ordinary skill in the art to use to nanoparticles of Zhao for removal of phosphates because Freitas de Sousa discloses that aluminum doped iron particles have high adsorption capacity for phosphorus. Phosphorus is a known contaminant in water and removal of phosphorus from water would have been obvious to one of ordinary skill in the art to prevent growth of alge in water systems.
Regarding claims 7-10 and 12, Zhao teaches a method comprising forming contaminate-adsorbed nanoparticles from dispersion of aluminum-doped nanoparticles and a contaminate; and applying a magnetic field to at least a portion of the contaminate-adsorbed nanoparticles (abstract, Scheme 1, paragraphs 2.1, 2.2, 2.3). Zhao discloses adsorption capacity of greater than 81 mg/g based on the Langmuir model (refer abstract). Zhao teaches introducing the aluminum-doped nanoparticles to a fluid comprising the contaminate; wherein forming the contaminate-adsorbed nanoparticles comprises dispersing at least a portion of the aluminum-doped nanoparticles in the fluid; and wherein applying the magnetic field comprises applying the magnetic field to the fluid, which segregates at least a portion of the contaminate-adsorbed nanoparticles (abstract, Scheme 1, paragraphs 2.1, 2.2, 2.3). The aluminum-doped nanoparticles are dispersed in contaminated water, and therefore is a solid solution.  Furthermore, addition of nanoparticles as solids or as a mixture of solids and a solvent would have been an obvious matter of choice to one of ordinary skill in the art based on means of adding the nanoparticles to the liquid to be purified. For example, pumping nanoparticles to a source of contaminant can be accomplished by having nanoparticles in a solid solution form which would inherently be easier to pump compared to solid nanoparticles. Zhao discloses that the aluminum particles are synthesized from a mixture of ferric salt, ferrous salt, and aluminum salt with a basic solution including sodium hydroxide (refer paragraph 2.1 and 2.2). The nanoparticles have maximum contaminate capacity of greater than 50 mg/g based on the Langmuir model (refer abstract).
Zhao discloses removal of fluoride from water/wastewater using the nanoparticles. Zhao does not disclose that the contaminate is selected from a group consisting of biochemical oxygen demand (BOD), chemical oxygen demand (COD), total suspended solids (TSS), total dissolved solids (TDS), fat-oil-grease (FOG), total Kjeldahl nitrogen (TKN), total phosphates (TP), a phosphorus species, suspended solids, dissolved solids, a fat, an oil, a grease, and a combination thereof.
Freitas de Sousa teaches adsorption of phosphate using mesoporous spheres containing iron and aluminum oxide (abstract), and discloses that the spheres provides a large specific surface area and to obtain high phosphate adsorption capacity (Abstract).
It would have been obvious to one of ordinary skill in the art to use to nanoparticles of Zhao for removal of phosphates because Freitas de Sousa discloses that aluminum doped iron particles have high adsorption capacity for phosphorus. Phosphorus is a known contaminant in water and removal of phosphorus from water would have been obvious to one of ordinary skill in the art to prevent growth of alge in water systems.
Zhao does not disclose removing at least a portion of the contaminate-adsorbed nanoparticles; and regenerating at least a portion of the contaminate-adsorbed nanoparticles into regenerated solid solution aluminum-doped nanoparticles, wherein the solid solution aluminum-doped nanoparticles prior to regenerating have an initial contaminate removal efficacy; and wherein the regenerated solid solution aluminum-doped nanoparticles are configured such that after the same solid solution aluminum-doped nanoparticles have been regenerated up through 11 cycles of being regenerated, the cycled regenerated solid solution aluminum- doped nanoparticles have a regenerated contaminate removal efficacy that is at least 60% of the initial contaminate removal efficacy.
Hu teaches a method of making aluminum doped magnetic nanoparticles that is used to adsorb contaminants from wastewater, the magnetic nanoparticles are separated using magnetic field after adsorbing contaminants from wastewater, and desorbed for reuse (abstract, fig. 1, C4). Hu also discloses that adsorption capacity remained almost unchanged after undergoing at least six cycles (C7/L63-C8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhao to include steps of removing at least a portion of the contaminate-adsorbed nanoparticles; and regenerating at least a portion of the contaminate-adsorbed nanoparticles into regenerated solid solution aluminum-doped nanoparticles, wherein the solid solution aluminum-doped nanoparticles prior to regenerating have an initial contaminate removal efficacy; and wherein the regenerated solid solution aluminum-doped nanoparticles are configured such that after the same solid solution aluminum-doped nanoparticles have been regenerated up through 11 cycles of being regenerated, the cycled regenerated solid solution aluminum- doped nanoparticles have a regenerated contaminate removal efficacy that is at least 60% of the initial contaminate removal efficacy to enable removal of contaminants without producing any sludge by reusing the adsorbents.
Regarding claim 11, Zhao further discloses that adsorption capacity of the nanoparticle changes with change in mass ratio of Fe3O4 to Al(OH3) (abstract, table 1). Freitas De Sousa teaches the particles having adsorption capacity of more than 102 mg/g (refer fig. 7). Optimizing iron to aluminum ratio in the nanoparticle to achieve desired adsorption capacity would have been obvious to one of ordinary skill in the art.
Regarding claim 13, Hu further discloses that adsorption capacity of the nanoparticles can be promoted by doping certain amount of aluminum (C7/L54-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the amount of doping of aluminum on the magnetic nanoparticles to achieve desired removal efficiency.
Response to Arguments
The double patenting rejection has been withdrawn in view of Terminal Disclaimer filed on 03/29/2022.
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. 
Regarding rejection of claim 1 under 35 USC 102(a)(1) as being anticpated by Zhao, applicant argued that 

    PNG
    media_image1.png
    182
    808
    media_image1.png
    Greyscale

However, the term “solid solution” has not been define to provide any particular structure other than a solution comprising nanoparticles which is taught by Zhao.
Further arguments with regard to how Zhao produces the nanoparticles compared to the instant application pertain to features that are not claimed.
Regarding rejection of claim 2, the current office action provided a new rejection to claim 2 therefore the argument with regard to claim 2 is/are moot.
 Regarding rejection of claim 7, the current office action provided a new rejection to claim 7 therefore the argument with regard to claim 7 is/are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777